DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on May 24, 2021.  This action is made final.
Claims 1, 15, 19, and 20 are amended.  Claims 4 and 10 are cancelled.  Claims 1-3, 5-9, and 11-20 are pending for examination.  Claims 1, 19, and 20 are independent claims.

Claim Objections
Regarding Claim 15, Applicant’s Amendment corrects the previous objection.  The previous objection is withdrawn.

Claim 18 is objected to because the claim contains amendments although the claim status is indicated as Original.  The claim is treated as Currently Amended.

Claim Rejections - 35 USC § 112
Regarding Claim 18, Applicant’s Amendment corrects the previous issue of indefiniteness.  The previous rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 1-3, 5-9, and 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 19, and 20 each recite the limitations “generating, by said processor based on results of said identifying each said individual and said identifying said attributes, weighting software code for generating a weighting factor for each said individual,” “executing, by said processor, said weighting software code,” and “assigning, by said processor based on results of said associating said biometric data with said action items and results of said executing said weighting software code, said action items to said plurality of individuals based on identified attributes with respect to said biometric data” or analogous variants in the claimed method, product, and device respectively.  The only discussion of “weighting” in the original disclosure, found in paragraph 15, indicates that “identities and associated information are used to generate software code for generating a weighting for each individual” and that a “verification process may be used to execute a weighting algorithm with respect to audible information” from a certain user.  This disclosure does not reasonably provide support for possession of “assigning, … based on … results of said executing said weighting software code, said action items to said plurality of individuals based on identified attributes with respect to said biometric data” as currently claimed.  No other disclosure appears to provide reasonable support for 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Venegas et al., U.S. Patent Application 2017/0310716 A1 (published Oct. 26, 2017) (hereinafter “Lopez Venegas”) in view of Bandameedipalli et al., U.S. Patent Application 2018/0268200 A1 (published Sep. 20, 2018) (hereinafter “Bandameedipalli”); Derakhshani, Reza. R., U.S. Patent Application 2015/0288688 A1 (published Oct. 8, 2015) (hereinafter “Derakhshani”); and Shivanna et al., U.S. Patent Application 2017/0039105 A1 (published Feb. 9, 2017) (hereinafter “Shivanna”).
Regarding Claim 1, Lopez Venegas teaches a machine learning multimedia conversion improvement method (see, e.g., Lopez Venegas, Abstract, describing a method for identifying and initiating actions of a meeting, and paras. 25 and 67, indicating machine learning embodiments to improve analysis) comprising:
Automatically connecting, by a processor of a server hardware device, hardware devices to said server hardware device (see, e.g., id., para. 16 and Fig. 1, describing and illustrating a networked computing environment ;
Recording, by said processor from an audio or video conference at a geographical location, audio and/or video data from a meeting between a plurality of individuals (e.g., id., paras. 9, 14, and 25, describing recording a meeting among participants; paras. 18-22 and 59 and Fig. 18, describing the computing system as comprising a communication analysis module and a meeting monitoring program that monitor participants, dialog, and other aspects of a meeting; and para. 10, describing embodiments implemented in various environments such as a room with multiple meeting attendees or a collaborative environment that includes multiple locations);
Retrieving, by said processor via a plurality of biometric sensors, biometric data from said plurality of individuals, wherein said plurality of biometric sensors comprise a sensor selected from the group consisting of a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, and a humidity sensor (see, e.g., Lopez Venegas, para. 10, describing arrangements in which 
Identifying, by said processor executing a plurality of automated sensors and based on said biometric data, each individual of plurality of individuals, wherein said identifying each said individual comprises executing biometric recognition software with respect to said biometric data and each said individual (see, e.g., id., para. 19, describing functionality of the meeting monitoring program [representing executing software] to identify participants of a meeting; para. 23, describing the communication analysis module as including voice recognition and image recognition programs to identify participants of a meeting; paras. 18 and 16, describing other forms of recognition or analysis including gesture recognition, face perception, voice analysis, and emotion identification; and para. 47, describing the meeting monitoring program identifying participants of a meeting in various ways including using voice ;
Identifying, by said processor via sensors or external sources, attributes of each said individual (see, e.g., id., para. 23, describing the communication analysis module as identifying information of participants of a meeting including a name, a department, organizational structures, a team, a level of authority, etc.; para. 19, describing an embodiment in which the communication analysis module identifies one or more participants that use different languages in order to provide translation functionality; and paras. 18 and 40, describing a metadata configuration program of the computing system that receives information associated with a profile for a user such as a user speaking the name of the user, a text version of the name of the user, a picture of the user, a department of the user, a role of the user, language preferences of a user, or actions/assignments to direct to the user);
Generating, by said processor based on results of said identifying each said individual and said identifying said attributes, software code for generating a factor for each said individual (see, e.g., id., para. 25, describing embodiments in which the communication analysis module determines related information related to an action of an occurrence of a metadata trigger and describing use of machine learning that analyzes actions and updates to metadata triggers during a meeting to improve the analysis performed by the ;
Executing, by said processor, said software code (see, e.g., id., paras. 25 and 67, describing implementation of machine learning by the meeting monitoring program and communication analysis module to change functionality [comprising execution of generated software code in some form]);
Converting, by said processor, said audio and/or video data to associated text data (see, e.g., id., para. 22, describing the communication analysis module as including a speech recognition program, a speech-to-text conversion program, and an analytics program that analyzes dialog of a meeting [representing various forms of text conversion], and para. 73, indicating transcription of a meeting);
Associating, by said processor, portions of said text data with associated individuals of said plurality of individuals (see, e.g., id., para. 22, describing the communication analysis module as analyzing the dialog of a meeting to identify occurrences of metadata triggers that occur during the meeting and analyzing or parsing the dialog related to each occurrence of a ;
Analyzing, by said processor, said portions of said text data (e.g., id., para. 22, describing the communication analysis module as analyzing the dialog of a meeting to identify metadata triggers and various related elements, and para. 24, describing embodiments in which the communication analysis module comprises functionalities including semantic, cognitive, analytical, contextual analysis, image processing, gesture recognition, and database search capabilities and describing the communication analysis module as determining additional information corresponding to content presented during a meeting);
Identifying, by said processor based on results of said analyzing, action items identified in said text data (see, e.g., id.
Associating, by said processor, said biometric data with said action items (see, e.g., id., para. 25, describing embodiments in which the communication analysis module utilizes image recognition, cognitive analysis, contextual analysis, and analytics to further analyze gestures, comments, graphics, sounds, video, etc. to determine related information related to an action of an occurrence of a metadata trigger [representing associating various forms of data, including biometric data, with actions] and describing use of machine learning that analyzes actions and updates to metadata triggers during a meeting to improve the analysis performed by the metadata configuration program [comprising associating input data, including biometric data, with actions and metadata triggers]);
Assigning, by said processor based on results of said associating said biometric data with said action items and results of said executing said software code, said action items to said plurality of individuals based on identified attributes with respect to said biometric data (e.g., id., para. 33, describing embodiments in which the meeting monitoring program utilizes more complex interactions among meeting participants and occurrences of metadata triggers with respect to determine a task, one or more assignments of the task, and/or responding to the task; para. 23, describing the communication analysis module as identifying and associating one or more participants of a meeting with a metadata trigger and/or an action associated with the metadata trigger; para. 54, describing an example of an assignment of a task to a particular meeting participant based on monitoring a meeting; and para. 25, describing use of ;
Generating, by said processor based on results of said assigning, software code for executing future multimedia conversion processes (see, e.g., id., para. 25, describing embodiments in which the communication analysis module includes machine learning that analyzes actions and updates to metadata triggers during a meeting to improve the analysis performed by the metadata configuration program [representing generating software code for executing future conversion processes in some form], and para. 67, describing embodiments in which the meeting monitoring program utilizes a cognitive and/or machine learning aspect of the communication analysis module to determine possible actions or solutions to the occurrence of a metadata trigger; and para. 86, describing implementation of described operations as computer readable program instructions in the form of code of various kinds); and
Modifying, by said processor based on results of executing said future multimedia conversion processes, said software code (see, e.g., id., para. 25, describing embodiments in which machine learning is used to analyze actions and updates to metadata triggers during a meeting to improve the 
However, although Lopez Venegas teaches at least one sensor selected from the group consisting of a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, and a humidity sensor as discussed above, it does not appear to explicitly teach a plurality of biometric sensors selected from the group consisting of a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, and a humidity sensor.
Bandameedipalli teaches a method (see, e.g., Bandameedipalli, Abstract and paras. 1 and 5, describing solutions related to recognizing faces in a video feed of a video conference) comprising: retrieving by a processor via a plurality of biometric sensors, biometric data from a plurality of individuals, wherein said plurality of biometric sensors comprise sensors selected from the group consisting of a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, and a humidity sensor (see, e.g., id., para. 36 and Fig. 1, describing and illustrating a system that includes one or more sensors from which input may be received for the system; describing examples of sensors including a camera that may be a thermal imaging camera, a digital camera such as a webcam, a 3D camera, and/or another camera; describing use of other kinds of biometric sensors such as a fingerprint reader, a pulse monitor, a heat sensor, etc.; and describing using input for identification of users based on facial recognition or other 
Lopez Venegas and Bandameedipalli are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for identifying individuals using biometric sensors and with teachings directed toward identification in the context of a video conference.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lopez Venegas and Bandameedipalli and implement a machine learning multimedia conversion improvement method comprising retrieving, via a plurality of biometric sensors, biometric data from a plurality of individuals, wherein said plurality of biometric sensors comprise sensors selected from the group consisting of a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, and a humidity sensor in order to more easily and accurately identify participants in the context of a video conference having multiple participants in the same location (see, e.g., Bandameedipalli, paras. 2, 3, and 60; and in view of the value of aggregated sensor input well known in the art).
However, Lopez Venegas as modified by Bandameedipalli appears to be silent regarding generating weighting software code for generating a weighting factor for each said individual, regarding executing said weighting software code, and regarding assigning, based on results of said executing said weighting software code, said action items to said plurality of individuals.
Derakhshani teaches a method (e.g., Derakhshani, Abstract, describing methods and systems for electronically leashing a user to a mobile device) comprising: generating, based on results of identifying an individual, weighting software code for generating a weighting factor for said individual; executing said weighting software code (see, e.g., id., para. 24, describing determining a probability that a user is in possession of a mobile device based on a camera or other image sensor on the mobile device capturing various identifying characteristics of the user, describing embodiments in which image/video captures are only one factor in a number of factors that can be combined or weighed with other factors, such as user proximity sensing or other soft biometrics, to produce an overall binding probability, and para. 21, describing embodiments in which an authentication application on a device incorporates machine learning functionality to more accurately determine whether sensor readings indicate the device is bound to a user); and assigning, based on results of said executing said weighting software code, items to said individual (see, e.g., id., paras. 16 and 26, describing granting access to applications and services on a device based on a probability or other calculated indicator of binding of the device to the user).
Derakhshani is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for identifying individuals using biometric sensors and with teachings directed toward machine learning.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lopez Venegas, Bandameedipalli, and Derakhshani and implement a machine learning multimedia conversion improvement method in which weighting software code for generating a weighting factor is generating for each individual, said weighting software code is executed, and, based on results of executing said weighting software code, action items are assigned to a plurality of individuals in see, e.g., Derakhshani, paras. 2, 3, and 20-22; and in view of the value of weighted inputs well known in the art).
However, although any machine learning arrangement in which software is adapted to change and improve performance can be viewed as comprising self-learning software code, Lopez Venegas as modified by Bandameedipalli and Derakhshani does not explicitly describe generating and modifying self-learning software code.
Shivanna teaches a method (e.g., Shivanna, Abstract, describing techniques for support of activity-based self-learning and analytics) comprising: generating, by a processor, self-learning software code for executing future processes; and modifying, by said processor based on results of executing said future processes, said self-learning software code (see, e.g., id., paras. 10 and 11 and Figs. 1A and 1B, describing and illustrating a system in which a managed device includes a self-learning manager having various components, and para. 19, describing the self-learning manager as generating code that enables activity-based self-learning and analytics for datacenter device hardware/firmware fault management).
Shivanna is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing machine learning methods, or because it address problems of effective implementation of machine learning algorithms.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lopez Venegas, Bandameedipalli, Derakhshani, and Shivanna and implement a machine learning multimedia conversion improvement method comprising generating self-learning software code for executing future multimedia conversion processes and modifying said self-learning software code in see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of machine learning algorithms well known in the art).
Regarding Claim 2, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 1, wherein said action items comprise actions agreed upon between said plurality of individuals and associated decisions determined via audio and video interactions (see, e.g., Lopez Venegas, para. 13, describing embodiments in which various analytical and/or cognitive software programs determine additional information and context related to a sentiment associated with an action, a task, or a response generated by a metadata trigger; para. 33, describing the meeting monitoring program as using semantic and cognitive analysis to prioritize tasks identified during a meeting and analyzing the sentiments of one or more participants with respect to tasks and/or task assignments; and para. 65, describing the communication module as including additional cognitive functions that support social perception analysis and sentiment analysis, describing embodiments in which the meeting monitoring program receives information from the communication analysis module that can prioritize or flag tasks based on interpretations of words, gestures, facial expressions, etc. of one or more participants of a meeting, and providing an example of a flagged sentiment including concurrence of an attendee for a due date [representing agreement between participants in some form]).
Regarding Claim 3, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 1, wherein said action items comprise actions not agreed upon between said plurality of individuals see, e.g., Lopez Venegas, para. 13, describing determining additional information and context related to a sentiment associated with an action or task; para. 33, describing analyzing the sentiments of one or more participants with respect to tasks and/or task assignments; and para. 65, describing prioritizing or flagging tasks based on interpretations of words, gestures, facial expressions, etc. of one or more participants of a meeting and providing an example of a flagged sentiment including lack of confidence that sufficient data was presented for a decision [representing a lack of agreement between participants in some form]).
Regarding Claim 5, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 1, wherein said action items comprise work item actions implemented by said plurality of individuals (see, e.g., Lopez Venegas, para. 10, describing use of described methods to improve automation of task identification, assignment of tasks, assignment of resources, monitoring timelines, and linking teams [representing implementation of work item actions]; para. 33, describing use of more complex interactions among meeting participants and occurrences of metadata triggers with respect to determining a task and one or more assignments of the task; and para. 60, describing the meeting monitoring program as aware of which participants of the meeting are associated with particular action items).
Regarding Claim 6, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 1, wherein said action items comprise work item actions initiated by said plurality of individuals (see, e.g., Lopez Venegas, paras. 57 and 58 and Fig. 3, describing and illustrating the 
Regarding Claim 7, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 6, wherein said work item actions comprise automated machine software actions selected from the group consisting of automated software configuration actions, automated software repair actions, automated software update actions, and automated software modification actions (see, e.g., Lopez Venegas, paras. 57 and 58 and Fig. 3, describing identifying a response to a defined trigger and determining whether an occurrence of a metadata trigger initiates an immediate response such as an action or a task, and para. 59, describing an example of an immediate response action or task including accessing a database and initiating other functionality; and see, e.g., Shivanna, paras. 8 and 11, describing arrangements in which support automation tools are provided and describing automatically generated support activities and recommendations of hardware/firmware error analysis solutions, and paras. 13 and 23, indicating a support engineer completing various repair procedures related to firmware [software].  In view of these teachings, one of ordinary skill in the art would have been motivated to implement a machine learning multimedia conversion improvement method in which actions items comprise automated machine software actions selected from the see, e.g., Lopez Venegas, paras. 1-3; see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of automation well known in the art]).
Regarding Claim 8, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 6, wherein said work item actions comprise automated machine hardware actions selected from the group consisting of automated hardware configuration actions, automated hardware repair actions, automated hardware update actions, automated hardware modification actions, and automated firmware update actions (see, e.g., Lopez Venegas, paras. 57 and 58 and Fig. 3, describing identifying a response to a defined trigger and determining whether an occurrence of a metadata trigger initiates an immediate response such as an action or a task, and para. 59, describing an example of an immediate response action or task including accessing a database and initiating other functionality; and see, e.g., Shivanna, paras. 8 and 11, describing arrangements in which support automation tools are provided and describing automatically generated support activities and recommendations of hardware/firmware error analysis solutions, and paras. 13 and 23, indicating a support engineer completing various repair procedures related to hardware.  In view of these teachings, one of ordinary skill in the art would have been motivated to implement a machine learning multimedia conversion improvement method in which actions items comprise automated machine hardware see, e.g., Lopez Venegas, paras. 1-3; see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of automation well known in the art]).
Regarding Claim 9, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of claim 1, wherein said plurality of automated sensors comprise video retrieval sensors, and wherein said identifying each said individual comprises: retrieving a visual image for each said individual; and executing facial recognition software with respect to each said individual (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as including image recognition programs to identify participants of a meeting; paras. 18 and 16, describing other forms of recognition or analysis related to participants including face perception; and para. 47, describing the meeting monitoring program identifying participants of a meeting in various ways including using image recognition).
Regarding Claim 11, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of claim 1, wherein said plurality of automated sensors comprise audio sensors, and wherein said identifying each said individual comprises: retrieving audio based data from each said individual; and executing audio recognition software with respect to each said individual (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as 
Regarding Claim 12, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of claim 1, wherein said attributes are selected from the group consisting of work item role attributes, work item experience attributes, work item rank attributes, and work item skill attributes (see, e.g., Lopez Venegas, para. 23, describing the communication analysis module as identifying information of participants of a meeting including a department, organizational structures, a team, a level of authority, etc., and para. 40, describing receiving information associated with a profile for a user such as a department of the user, a role of the user, or actions/assignments to direct to the user.  Note that the cited teachings anticipate the alternative language of the claim).
Regarding Claim 13, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 1, further comprising: generating, by said processor, a specialized memory repository within a specified portion of a hardware memory device of said server hardware device; and storing, by said processor within said specialized memory repository, said self-learning software code (see, e.g., Shivanna, paras. 10 and 11 and Figs. 1A and 1B, describing and illustrating the managed device as comprising a memory including the self-learning manager having various components and an error analysis engine, and see, e.g., Shivanna, paras. 1-3 and 8; and in view of the value of specialized or dedicated memory well known in the art]).
Regarding Claim 18, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 1, further comprising: providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in control hardware, said code being executed by the computer processor to implement: said automatically connecting, said recording, said identifying each said individual, said identifying said attributes of each said individual, said converting, said associating, said analyzing, said identifying said action items identified in said text; said assigning, said generating, and said modifying (see, e.g., id., para. 86, describing embodiments in which computer readable program instructions for carrying out operations of the described invention are in various forms of code executed in various hardware arrangements including execution entirely on the remote computer or server.  Such a system arrangement can be seen as a support service for hosting or maintaining executed code to implement the features described above at least in the sense that the remote computer or server facilitates functionality.  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 19, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches a computer program product corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches a server hardware device corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Bandameedipalli, Derakhshani, and Shivanna and in further view of Gilfix et al., U.S. Patent Application 2004/0177260 A1 (published Sep. 9, 2004) (hereinafter “Gilfix”).
Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 13 as discussed above but appears to be silent regarding the method further comprising: encrypting, by said processor, said self-learning software code resulting in an encrypted self-learning software application; and 
Gilfix teaches a method (e.g., Gilfix, Abstract, describing a method and system for remote code integrity in distributed systems) comprising: encrypting, by a processor, software code resulting in a software application; and transmitting, by said processor, said encrypted software application to hardware devices (see, e.g., id., Abstract and para. 8, describing a server encrypting remote code and sending the remote code to a client; para. 39 and Fig. 3, describing and illustrating a flowchart of a method in which a server generates a key, encrypts remote code using the key, and sends encrypted code to a client; para. 44 and Fig. 4, describing and illustrating a flowchart of a method in which the client decrypts the encrypted code; and paras. 34-36 and 39, indicating encrypted code sent to multiple clients).
Gilfix is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing client/server arrangements, or because it addresses problems related to transmission of code to devices.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lopez Venegas, Bandameedipalli, Derakhshani, Shivanna, and Gilfix and implement a machine learning multimedia conversion improvement method comprising encrypting self-learning software code resulting in an encrypted self-learning software application and transmitting said encrypted self-learning software application to hardware devices in order to ensure the integrity and security of remote code in a distributed or client/server system (see, e.g., Gilfix, paras. 4-8; and in view of the value of encryption and decryption well known in the art).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Bandameedipalli, Derakhshani, and Shivanna and in further view of Klein et al., U.S. Patent Application 2018/0348023 A1 (published Dec. 6, 2018) (hereinafter “Klein”).
Regarding Claim 15, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna teaches the method of Claim 1 as discussed above but appears to be silent regarding the method further comprising: automatically detecting, by said processor, a calibration error of at least one sensor of said automated sensors; and automatically calibrating, by said processor, said at least one sensor.
Klein teaches a method (e.g., Klein, Abstract and para. 4, describing implementations and methods related to sensor calibration based on environmental factors) comprising: automatically detecting, by a processor, a calibration error of at least one sensor of automated sensors; and automatically calibrating, by said processor, said at least one sensor (see, e.g., id., paras. 39, 41, 46, and 61 and Fig. 3, describing and illustrating an example method for calibrating sensors based on environmental factors, the method including receiving information from sensors in an area to determine an accuracy metric of a first sensor in a particular environment state, the accuracy metric representing an amount of error, and paras. 63 and 71, describing embodiments in which the determined accuracy metric is used to calibrate the sensor data from the first sensor).
Klein is analogous art at least because it is from the same field of endeavor as the claimed invention, teaching methods related to the management of sensors and with see, e.g., Klein, paras. 1 and 2; and in view of the value of sensor calibration well known in the art).
Regarding Claim 16, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna and as further modified by Klein teaches the method of claim 15, wherein said automatically calibrating comprises calibrating software of said at least one sensor (see, e.g., Klein, para. 63, describing embodiments in which the determined accuracy metric is used to determine an offset for calibrating the sensor data from the first sensor when the area is in the current environment state [representing a form of calibrating software at least in the sense of manipulating operating information used by a computer], and para. 71 and Fig. 4B, describing and illustrating an arrangement in which the first sensor is providing less accurate data and a computing system may determine a data offset and/or other calibration parameters for the first sensor).
Regarding Claim 17, Lopez Venegas as modified by Bandameedipalli, Derakhshani, and Shivanna and as further modified by Klein teaches the method of claim 15, wherein said automatically calibrating comprises calibrating hardware of said at least one sensor (see, e.g., Klein, para. 74, describing embodiments in which the computing system provides instructions to one or more systems to physically calibrate the first sensor based on determined metrics).

Response to Arguments
Applicant’s arguments filed May 24, 2021, have been fully considered but are generally moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.
Applicant’s argues on pages 17-20 of the Amendment (pages 8-11 of the Remarks) that Lopez Venegas in view of Shivanna fails to teach or suggest various limitations.  Regarding Applicant’s argument on page 18 that Lopez Venegas in view of Shivanna fails to teach or suggest biometric data retrieval from biometric sensors including a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, and a humidity sensor, it is noted that newly added reference Bandameedipalli renders obvious these limitations in combination with the other applied references as discussed above.  Regarding Applicant’s argument on pages 18 and 19 that Lopez Venegas “merely recites voice and image recognition programs to associate participants of a meeting” and “does not even suggest any type process for retrieving any type of biometric data for identifying any type of user,” this argument is inconsistent with a broadest reasonable interpretation of “biometric data” which Applicant’s own disclosure indicates can include audio and visual data (see, e.g., Specification, paras. 4 and 14).  Similarly regarding Applicant’s argument on page 19 that Lopez Venegas in view of Shivanna does not see, e.g., Lopez Venegas, paras. 9, 11, 14, and 23) and is inconsistent with a broadest reasonable interpretation of biometric recognition software execution.  Regarding Applicant’s argument on page 19 that Lopez Venegas in view of Shivanna does not teach or suggest assigning  action items to individuals based on biometric data retrieved from biometric sensors, Applicant ignores or too narrowly construes teachings of Lopez Venegas regarding assigning tasks based on recognition and monitoring of a meeting (see, e.g., id., paras. 23, 33, and 54).
Applicant’s argues on pages 23-25 of the Amendment (pages 8-11 of the Remarks) that Lopez Venegas in view of Shivanna fails to teach or suggest various limitations.  Regarding Applicant’s arguments on pages 23-25 of the Amendment (pages 14-16 of the Remarks) that Lopez Venegas in view of Shivanna fails to teach or suggest limitations related to weighting software code for generating a weighting factor for each individual, it is noted that newly added reference Derakhshani renders obvious these limitations in combination with the other applied references as discussed above.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Freudiger et al., U.S. Patent Application 2017/0124336 A1 (published May 4, 2017), teaching a method in which identifiers or attributes that can be used to identify an individual are weighted.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/14/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174